              Case 19-12378-KBO         Doc 660-3     Filed 02/17/20    Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                 Chapter 11

DURA AUTOMOTIVE SYSTEMS, LLC, et al.,                  Case No. 19-12378 (KBO)
                                                       (Jointly Administered)
             Debtors.
                                                       RE: D.I. ____


     ORDER TERMINATING AUTOMATIC STAY UNDER SECTION 362 OF THE
                        BANKRUPTCY CODE

         AND NOW, TO-WIT, this _____ day of _______________, 2020, the movant, Nissan

Motor Acceptance Corporation Motion for Relief from Automatic Stay and Request for

Adequate Protection having been duly presented, heard and considered;

         The Court finds the facts as stated in the movant’s Motion;

         IT IS HEREBY ORDERED that the Stay afforded by 11 U.S.C. § 362 is hereby

terminated so as to permit the Movant to enforce its security interest in the Collateral

Equitpment, and exercise its legal rights and remedies which may be available to the movant

under applicable State law; and it is further

         ORDERED that the 14-day stay described by Bankruptcy Rule 4001(a)(3) is waived.
